Exhibit 10.1

Enova International, Inc.

Executive Change-in-Control Severance

and

Restrictive Covenant Agreement

(Executive Officers Other Than the CEO)

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
(the “Agreement”) is made and entered into by and between Enova International,
Inc. (the “Company”), a Delaware corporation, and __________________
(“Executive”), and is effective as of __________________, 2014 (hereinafter
referred to as the “Effective Date”).

WHEREAS, the Executive is currently employed by the Company or one of its
subsidiaries or affiliates and serves in the capacity as the Company’s
__________; and

WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
operations, information technology, compliance, legal, human resources and/or
marketing, and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
have, and continue to have, the benefit of the Executive’s services; and the
Executive is desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions.  Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and the stockholders
of the Company; and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and the
stockholders of the Company; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1

--------------------------------------------------------------------------------

Article 1. Definitions.  

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)

“Agreement” means this Executive Change-in-Control Severance and Restrictive
Covenant Agreement.

(b)

“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether or
not the amounts are deferred, or (ii) designated by the Company as payment
toward reimbursement of expenses.

(c)

“Board” means the Board of Directors of the Company.

(d)

“Cause” shall be determined solely by the Committee in the exercise of good
faith and reasonable judgment, and shall mean the occurrence of any one or more
of the following:

(i)

Executive’s willful and continued failure to substantially perform his duties
with the Company (other than any such failure resulting from the Executive’s
Disability), after a written demand for substantial performance is delivered to
the Executive that specifically identifies the manner in which the Committee
believes that the Executive has not substantially performed his duties, and the
Executive has failed to remedy the situation within fifteen (15) business days
of such written notice from the Company; or

(ii)

The Executive’s conviction of a felony; or

(iii)

The Executive’s willful engaging in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. However, no act or failure to
act on the Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
the action or omission was in the best interests of the Company.

(e)

“Change in Control” means an event that is a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code Section 409A and guidance issued thereunder (“Code
§409A”).  Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to Associate. Notwithstanding the foregoing, neither a change in
ownership nor a change in effective control shall be considered to have occurred
as a result of any acquisition or disposition of the Company’s stock by, or an
increase in the percentage of the Company’s stock owned by, Cash America
International, Inc. or

2

--------------------------------------------------------------------------------

any entity required to be aggregated with Cash America International, Inc. under
Code Sections 414(b) or 414(c).  For clarification purposes and without limiting
the foregoing, the acquisition or disposition of the Company’s stock in a public
offering or sale or in a spin-off transaction by Cash America International,
Inc. shall not result in a Change in Control unless required by Code §409A.

(f)

“Code” means the Internal Revenue Code of 1986, as amended.

(g)

“Committee” means the Management Development and Compensation Committee of the
Board, or, if no Management Development and Compensation Committee exists, then
the full Board, or a committee of Board members, as appointed by the full Board
to administer this Agreement.

(h)

“Company” means the Company (including any and all subsidiaries) or any entity
that becomes a successor thereto in a transaction (i) that qualifies under Code
Section 368(a)(1)(F) as a mere change in identity, form or place of
organization, or (ii) that is a liquidation into a parent corporation described
in Code Section 332(b).

(i)

“Disability” shall have the meaning ascribed to such term in the Executive’s
governing long-term disability plan, or if no such plan exists, at the
discretion of the Board.

(j)

“Effective Date” means the date specified in the opening sentence of this
Agreement.

(k)

“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein.

(l)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m)

“Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following events which remains uncured after the expiration of 30 days
following the delivery of written notice of such event to the Company in
accordance with Section 2.7:

(i)

The assignment of the Executive to duties materially inconsistent with, and
which would constitute a material diminution with respect to, the Executive’s
authorities, duties, responsibilities, and status (including offices, titles,
and reporting requirements) as an executive and/or officer of the Company, or a
material reduction or alteration in the nature or status of the Executive’s
authorities, duties, or responsibilities from those in effect as of ninety (90)
calendar days prior to the Change in Control, other than any insubstantial or
inadvertent act;

3

--------------------------------------------------------------------------------

(ii)

The Company’s requiring the Executive to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then-present business travel obligations;

(iii)

The material reduction by the Company of the Executive’s Base Salary in effect
on the Effective Date hereof, or as the same shall be increased from time to
time;

(iv)

The failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or other compensation arrangements in which the Executive
participates which results in a material diminution in the incentive
compensation opportunity or benefits provided to the Executive, unless such
failure to continue the plan, policy, practice, or arrangement pertains to all
plan participants generally; or the failure by the Company to continue the
Executive’s participation therein on materially the same basis, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control of the Company;

(v)

The failure of the Company to obtain a satisfactory agreement from any successor
to the Company as a result of a Change in Control of the Company to assume and
agree to perform the Company’s obligations under this Agreement, such that there
is a breach of Article 8 herein; and

(vi)

A material breach of this Agreement by the Company which is not remedied by the
Company within ten (10) business days of receipt of written notice of such
breach delivered by the Executive to the Company.

(n)

“Qualifying Termination” means any of the events described in Section 2.2
herein, the occurrence of which gives rise to the entitlement to the payment of
Severance Benefits hereunder.

(o)

“SERP” means the Enova International, Inc. Supplemental Executive Retirement
Plan, as amended from time to time.

(p)

“Separation from Service” or “Separate from Service” means the Executive
separates from service with the Company as determined under Code §409A.  For
purposes of determining whether a Separation from Service has occurred, the
“Company” shall include the Company (or the subsidiary or former subsidiary of
the Company) that employs the Executive immediately before the separation (the
“Employing Entity”) and all entities that would be treated as a single employer
with the Employing Entity at such time under Code Sections 414(b) or (c), but
substituting “at least 50 percent” instead of “at least 80 percent” each place
it appears in applying such rules.

4

--------------------------------------------------------------------------------

(q)

“Severance Benefits” mean the payment of severance compensation as provided in
Section 2.3 herein.

Article 2. Severance Benefits

2.1Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Company and if, within twelve (12) months
thereafter, the Executive Separates from Service with the Company for any reason
specified in Section 2.2 herein as being a Qualifying Termination. The Executive
shall not be entitled to receive Severance Benefits if he is terminated for
Cause, or if his employment with the Company ends due to death, Disability, or
due to a voluntary termination of employment for reasons other than as specified
in Section 2.2(b) herein.

2.2Qualifying Termination. The occurrence of any one of the following events
within twelve (12) months after a Change in Control of the Company shall be
considered a “Qualifying Termination” and shall give rise to Executive’s
entitlement to Severance Benefits under this Agreement:

(a)

Termination of the Executive’s employment by the Company without Cause; and

(b)

The Executive’s voluntary termination of employment following the initial
existence of a Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death or Disability, the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s termination of Executive for Cause.

2.3Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

(a)

A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued vacation
pay and unreimbursed business expenses, as well as all other items earned by and
owed to the Executive to the extent permitted under Code §409A, through and
including the Effective Date of Termination.

(b)

A lump-sum amount equal to the Executive’s annual target bonus amount,
established under the annual bonus plan or plans in which the Executive is then
participating, for the bonus plan year in which the Executive’s Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the year from January 1 through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan or plans in which the Executive is then participating for the
plan year.

5

--------------------------------------------------------------------------------

(c)

A lump-sum amount equal to one (1) multiplied by the higher of: (i) the
Executive’s annual rate of Base Salary in effect upon the Effective Date of
Termination, or (ii) the Executive’s annual rate of Base Salary in effect on the
date of the Change in Control.

(d)

A lump-sum amount equal to one (1) multiplied by the higher of: (i) the
Executive’s annual target bonus established under the annual bonus plan or plans
in which the Executive is then participating for the bonus plan year in which
the Executive’s Effective Date of Termination occurs, or (ii) the actual annual
bonus payment made to the Executive under the annual bonus plan or plans in
which the Executive participated in the year preceding the year in which the
Effective Date of Termination occurs.

(e)

An immediate vesting of any and all outstanding cash-based long-term incentive
awards held by the Executive, as granted to the Executive by the Company as a
component of the Executive’s compensation.  In addition, he shall be entitled to
receive payment for any vested awards the payment value of which is to be
determined after the Effective Date of Termination.  The value of all such
vested awards shall be the greater of: (i) an amount calculated under the terms
of the incentive award, which shall be based on the higher of actual performance
goal achievement or target award level established for each award, multiplied by
a fraction the numerator of which is the full number of completed calendar
months in the preestablished performance period as of the Effective Date of
Termination, and the denominator of which is the full number of months in the
entire performance period; or (ii) the amount to which the Executive would be
entitled under the terms of the long-term incentive award in the absence of this
provision.  The amount, timing and form of payment of the vested awards shall be
determined pursuant to the terms of the long-term incentive awards.

(f)

An immediate vesting and the lapse of all restrictions on any and all
outstanding stock-based awards held by the Executive, including the maximum
amount of any performance-based awards, if any, to the extent not already
provided for in the award agreement.

(g)

Equivalent payment for continued medical coverage under the Company’s group
health plan and/or under the Company’s supplemental executive medical expense
reimbursement plan (“MERP”), if any, for a period of twelve (12) months
following the date of Separation from Service, based on the same coverage level,
including dependent coverage, as in effect on the Effective Date of
Termination.  Executive’s dependents shall be entitled to continue coverage for
the full twelve (12) month period following the Effective Date of Termination,
even if the Executive dies during such period.  Each payment or premium discount
provided under this subsection shall be considered a separate payment for
purposes of Code §409A.  Equivalent payment under this subsection shall be
provided as follows:

6

--------------------------------------------------------------------------------

(i)

With respect to coverage other than the MERP, such equivalent payment shall be
provided by:

(A)

providing reimbursement of the portion of the monthly COBRA premium in excess of
the amounts (if any) that similarly-situated active employees would pay for
similar coverage under the Company’s plans for the twelve (12) month period, or
such shorter period, of time during which Executive has COBRA coverage, or a
direct reduction in premiums in lieu of reimbursement if determined by the
Company in its discretion; and

(B)

if for any reason during the twelve (12) month period following the Effective
Date of Termination, Executive does not have COBRA coverage under the Company’s
group health plan, the Company shall make an additional lump sum payment to
Executive (or to Executive’s estate if Executive has died), equal to the
reimbursement described in clause (i)(A) of this subsection for the first
monthly COBRA premium times the number of months in the period from the date
Executive’s COBRA coverage ends through the end of the twelfth (12th) month
following the Effective Date of Termination.

(ii)

The Company shall also pay a lump-sum payment equal to the portion of the
monthly MERP premium in excess of the amounts (if any) that similarly-situated
active employees would pay for similar coverage under the MERP for a period of
twelve (12) months.

(h)

Up to $25,000 for reimbursement of amounts paid by the Executive for reasonable
outplacement services from a reputable executive search firm of the Executive’s
selection (or direct payment to such search firm), to the extent that the
Executive incurs such expenses (i) as a direct result of the Separation from
Service and (ii) within twelve (12) months after the date of the Separation from
Service.  Notwithstanding anything in this Agreement to the contrary, the
Company shall provide any reimbursements described in this Section 2.3(h) to the
Executive on or before the December 31 of the third calendar year following the
calendar year that includes the Separation from Service.

2.4Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

7

--------------------------------------------------------------------------------

2.5Termination for Retirement or Death. Following a Change in Control, if the
Executive’s employment with the Company is terminated by reason of his death or
retirement, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance, and other applicable
programs then in effect.

2.6Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation
or paid time off, and other items earned by and owed to the Executive through
the Effective Date of Termination, plus all other amounts to which the Executive
is entitled under any compensation plans of the Company at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.

2.7Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. In order to terminate for Good Reason, (i) the Executive must give
the Company 30 days’ written notice of the intent to terminate for Good Reason
within 90 days of the initial existence of the conditions purportedly
constituting Good Reason; (ii) the termination for Good Reason shall only take
effect if the Company has not cured any conditions that are identified in such
notice by Executive, and that constitute Good Reason, within 30 days after such
notice; and (iii) the date of termination of employment may not be later than
130 days after the date of the initial existence of the conditions purportedly
constituting Good Reason.

Article 3. Form and Timing of Severance Benefits

3.1Termination Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 2.3(a), 2.3(b), 2.3(c) and 2.3(d) herein and the lump sum
payments described in Section 2.3(g)(ii) herein shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the date of
Separation from Service, but in no event later than ten (10) calendar days from
such date.  Notwithstanding the foregoing, to the extent required by Code §409A,
all or a portion of such payments shall be delayed to the date that is six
months after the date of Separation from Service. The lump sum payment described
in Section 2.3(g)(i)(B) herein, if applicable, shall be paid in cash to the
Executive in a single lump sum on the first day of the thirteenth (13th) month
following the date of Separation from Service.

3.2Withholding of Taxes. Upon payment of Severance Benefits or other amounts
payable under this Agreement, the Company shall withhold from those Severance
Benefits or other amounts all federal, state, city, or other taxes as legally
shall be required.

8

--------------------------------------------------------------------------------

Article 4. The Company’s Payment Obligation

4.1Payment Obligations Absolute. Except as provided in Section 9.8 herein, the
Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder shall be
paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and except as provided in Section 9.8 herein, the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever. The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 2.3(h) herein.

4.2Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

Article 5. Term of Agreement.  

This Agreement will commence on the Effective Date and shall continue in effect
for two (2) full years. However, at the end of such two (2) year period and at
the end of each additional year thereafter, the term of this Agreement shall be
extended automatically for one (1) additional year, unless either party delivers
written notice six (6) months prior to the end of such term, or extended term,
stating that the Agreement will not be extended. In such case, the Agreement
will terminate at the end of the term, or extended term, then in
progress.  However, in the event of a Change in Control of the Company, the term
of this Agreement shall automatically be extended for two (2) years from the
date of the Change in Control.

Article 6. Executive’s Restrictive Covenants.

6.1Confidential and Proprietary Information.  Executive acknowledges that, prior
to, and during the term of Executive’s employment with the Company or any of its
affiliates, Executive has been, and will be, privy to confidential and
proprietary information of the Company and its subsidiaries and affiliates,
including former subsidiaries and affiliates (collectively, the “Enterprise”).

6.2Nondisclosure. Executive agrees to not disclose to any third party, without
the prior written consent of the Board or unless necessary to perform
Executive’s duties and responsibilities, the trade secrets, proprietary
information, marketing strategies, business strategies, business plans, pricing
data, legal analyses, financial information, insurance information, customer
lists, customer information, creditor files, processes, policies, procedures,
research, lists, methodologies, specifications, software, software code,
computer systems,

9

--------------------------------------------------------------------------------

software and hardware architecture and specifications, customer information
systems, point of sale systems, management information systems, software design
and development plans and materials, computer information control and security
plans and systems, intellectual property, contracts, business records, technical
expertise and know-how, and other confidential and proprietary information and
trade secrets of the Enterprise (collectively, the “Property”), which have been
or will be provided to Executive by the Enterprise and are confidential and
proprietary property of the Enterprise.  Executive further agrees not to use any
Property to Executive’s personal benefit or the benefit of any third
party.  Executive also agrees to return to the Company all such Property which
is tangible upon the termination of Executive’s employment for any
reason.  Notwithstanding the foregoing, the Property protected hereunder will
not include any data or information that has been disclosed to the public
(except where such public disclosure has been made by Executive without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.  The
restrictions in this Section are in addition to, and not in lieu of, any rights
or remedies the Company or any of its affiliates may have available pursuant to
the laws of the State of Illinois to prevent the disclosure of trade secrets and
proprietary information.

6.3Nondisclosure Period.  Executive’s obligations under the nondisclosure
provisions in this Article 6: (i) will apply to confidential information that
does not constitute trade secrets during the term of Executive’s employment
hereunder and for a period of twenty four (24) months after the date such
employment terminates for any reason, and (ii) will apply to trade secrets until
such Property no longer constitutes trade secrets.

6.4Nonsolicitation of Employees and Agents.  Executive agrees that, for the
twenty four (24) month period following the date Executive’s employment
terminates, Executive will not, directly or indirectly, solicit, recruit or
induce any employee, officer, agent or independent contractor of the Enterprise
to terminate such party’s engagement with the Enterprise so as to work for any
person or business which competes with the Enterprise for talent; provided, the
restrictions set forth in this Section will only apply to employees, officers,
agents or independent contractors with whom Executive has business contact
during the 12 month period ending on the date Executive’s employment terminates.

6.5Covenant Against Competition.  Executive will not at any time during
Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for the twelve (12) month period
following the date Executive’s employment terminates, on Executive’s own behalf,
or on behalf of any other person or entity, compete with the Enterprise by
providing employment, management or consulting services, similar to those
Executive provided to the Enterprise with respect to any products or services
similar to those offered or under development by the Company or any of its
affiliates or subsidiaries (collectively, the “Enova Products and Services”)
anywhere within the Territory at any time during the 12 month period ending on
the day Executive’s employment terminates. For purposes of this Agreement, the
term “Territory” will mean any territory in which the Enterprise offers its
services or products at any time during the 12 month period ending on the day
Executive’s employment terminates.

10

--------------------------------------------------------------------------------

6.6Nonsolicitation of Customers and Clients.  Executive will not at any time
during Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for a period of twenty-four (24)
months after the day Executive’s employment terminates, on Executive’s own
behalf or on behalf of any other person or entity, solicit, initiate contact,
call upon, initiate communication with or attempt to initiate communication with
any customer or client of the Enterprise or any representative of any customer
or client of the Enterprise, with a view to providing Enova Products and
Services to such clients or customers; provided, the restrictions set forth in
this Section that are applicable after the day Executive’s employment terminates
will apply only to customers or clients of the Enterprise with whom Executive
had contact within the twelve (12) month period ending on the day Executive’s
employment terminates.

6.7Enforcement of Restrictive Covenants.

(a)

Severability. Executive acknowledges and agrees that the restrictive covenants
contained in this Article 6 (collectively, the “Covenants”) are reasonable and
valid and do not impose limitations greater than those that are necessary to
protect the business interests and confidential information of the Enterprise.
Executive expressly agrees and consents that, and represents and warrants to the
Company that, the Covenants will not prevent or unreasonably restrict or
interfere with Executive’s ability to make a fair living after Executive’s
employment terminates. The parties agree that the invalidity or unenforceability
of any one or more of the Covenants, or any part thereof, will not affect the
validity or enforceability of the other Covenants, all of which are inserted
conditionally on their being valid in law.  In case any one or more of the
Covenants contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect for any reason, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable Covenant had
never been contained herein, and specifically, the parties hereto agree that in
the event any court of appropriate jurisdiction should determine that any
portion or provision of any Covenant is invalid, unenforceable, overly-broad or
excessively restrictive, the parties agree to request such court to rewrite such
Covenant in order to make such Covenant legal, enforceable and acceptable to
such court to the maximum extent permissible under the law actually applied to
determine the validity, legality, enforceability or reasonableness of any such
Covenant. The parties agree that the Covenants contained in this Agreement are
severable and divisible; that none of such Covenants depends on any other
Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.

11

--------------------------------------------------------------------------------

(b)

Injunctive Relief.  Executive hereby agrees that any remedy at law for any
breach of any of the Covenants will be inadequate and that the Enterprise will
be entitled to apply for injunctive relief in addition to any other remedy the
Enterprise might have under this Agreement.

(c)

Claim for Damages.  Executive acknowledges that, in addition to seeking
injunctive relief, any of the entities comprising the Enterprise may bring a
cause of action against Executive for any and all losses, liabilities, damages,
deficiencies, costs (including, without limitation, court and arbitration
costs), and expenses (including, without limitation, reasonable attorneys’
fees), incurred by the Enterprise and arising out of or due to any breach of any
Covenant.  In addition, either party may bring an action against the other for
breach of any other provision of this Agreement.

(d)

Survival.  To the extent applicable, the Covenants will survive the termination
of this Agreement and/or the termination of Executive’s employment with the
Company and its affiliates.  In addition, the termination of this Agreement will
not terminate any other obligations or rights that, by the specific terms of
this Article 6, extend beyond such termination.

(e)

Tolling.  The duration of the Covenants shall be extended for a period of time
equal to any period of time in which Executive engages in conduct in violation
of the Covenants.

Article 7. Legal Remedies.

7.1Dispute Resolution.  The Executive shall have the right and option to elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by litigation or arbitration. If arbitration is
selected, such proceeding shall be conducted by final and binding arbitration
before a panel of three (3) arbitrators in accordance with the laws and under
the administration of the American Arbitration Association.

7.2Payment of Legal Fees. In the event that it shall be necessary or desirable
for the Executive to retain legal counsel and/or to incur other costs and
expenses in connection with the enforcement of any or all of his rights under
this Agreement, the Company shall pay (or the Executive shall be entitled to
recover from the Company) on or before the December 31 of the calendar year
following the calendar year in which the legal costs and expenses are incurred,
any reasonable attorneys’ fees, costs, and expenses in connection with the good
faith enforcement of the Executive’s rights (including the enforcement of any
arbitration award) that arise during the Executive’s lifetime.  This shall
include, without limitation, court costs and attorney’s fees incurred by the
Executive as a result of any good faith claim, action, or proceeding, including
any such action against the Company arising out of, or challenging the validity
or enforceability of, this Agreement or any provision hereof.  This right to
receive legal fees is not subject to liquidation or exchange for another
benefit, and the amount of fees or expenses provided during one calendar year
will not affect the amount of fees or expenses eligible for reimbursement or
provided in any other calendar year.

12

--------------------------------------------------------------------------------

Article 8. Successors.  

The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company (including without limitation any acquirer in a Change in Control
event described in subsection (e) of Article 1 hereof) by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this
Agreement.  Notwithstanding the foregoing, neither a change in control of a
successor not deemed to be the “Company” under Section 1(h) hereto, nor the
spin-off or public offering of all or any portion of the common stock of Enova
International, Inc. or its successors or affiliates, shall be considered a
“Change in Control.”

Article 9. Miscellaneous.

9.1Employment Status. This Agreement is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and the Company or any
of its subsidiaries or affiliates. The Executive acknowledges that the rights of
the Company remain wholly intact to change or reduce at any time and from time
to time his compensation, title, responsibilities, location, and all other
aspects of the employment relationship, or to discharge him prior to a Change in
Control (subject to such discharge possibly being considered a Qualifying
Termination pursuant to Section 2.2).

9.2Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.

9.3Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices in Chicago, Illinois.

9.4Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

13

--------------------------------------------------------------------------------

9.5Conflicting Agreements. The Executive hereby represents and warrants to the
Company that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement.  In addition, to the extent this Agreement
conflicts, or is inconsistent, with any other agreement entered into by and
between Executive and the Company or any of its affiliates, including any
agreement, provision, terms or covenants included in any ‘new hire’ paperwork,
the parties agree that the most stringent provision shall control.

9.6Severability. Subject to Section 6.7(a), in the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. Further, the captions of this Agreement are not part of
the provisions hereof and shall have no force and effect.  Notwithstanding any
other provisions of this Agreement to the contrary, the Company shall have no
obligation to make any payment to the Executive hereunder to the extent, but
only to the extent, that such payment is prohibited by the terms of any final
order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.

9.7Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by the Company, as applicable, or by the
respective parties’ legal representatives or successors.  Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in the Executive’s income pursuant to Code §409A, then such provision
shall be null and void, and the Company shall amend the Agreement in such a way
as to cause substantially similar economic results without causing such
inclusion; any such amendment shall be binding on the Executive.

9.8Compensation Recovery.  Notwithstanding anything in this Agreement to the
contrary, in the event that the Company is required to materially restate its
financial results due to the Company’s material noncompliance with any financial
reporting requirement under Federal securities laws, excluding a restatement of
such financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, the Committee may, in its discretion or as necessary to comply
with applicable law, require the Executive to repay the Company an amount equal
to all or any portion of any incentive compensation (including stock and
stock-based awards) that has been paid, issued or granted to the Executive
pursuant to any incentive compensation program within the three years preceding
the date on which the Company is required to prepare an accounting restatement,
to the extent that such amount was based on the erroneous data and exceeded the
amount that would have been paid, issued or granted to the Executive under the
accounting restatement.  Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee.  Any repayment obligation
shall be satisfied in cash or in such other form of consideration, such as
shares of stock of the Company, permitted by applicable law and

14

--------------------------------------------------------------------------------

acceptable to the Committee, and the Committee may provide for an offset to any
future payments owed by the Company or its affiliates to the Executive if
necessary to satisfy the repayment obligation; provided however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any such offset and may require immediate repayment by the
Executive.  Notwithstanding the foregoing, to the extent required to comply with
applicable law, any applicable stock exchange listing requirements, and/or any
compensation recovery or clawback policy adopted by the Company or any of its
affiliates after the Effective Date, the Company may unilaterally amend this
Section 9.8 and such amendment shall be binding on the Executive; provided,
however, regardless of whether the Company makes such a unilateral amendment,
the Executive shall be bound by any compensation recovery or clawback policy
adopted by the Company after the Effective Date.

9.9Applicable Law. To the extent not preempted by the laws of the United States,
the laws of the State of Illinois shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

9.10Code §409A Compliance.  This Agreement is intended to comply with the
requirements of Code §409A and guidance issued thereunder (with the severance
pay and benefits to be exempt from, or in compliance with, Code §409A) and shall
be construed accordingly.  Any payments or distributions payable to Executive
under this Agreement upon his Separation from Service of amounts classified as
“nonqualified deferred compensation” for purposes of Code §409A, and not exempt
from Code §409A, shall in no event be made or commence until 6 months after the
date of such Separation from Service.  Each payment under this Agreement
(whether of cash, property or benefits) shall be treated as a separate payment
for purposes of Code §409A.  With respect to payments or benefits provided under
this Agreement that are reimbursements or in-kind payments that are not exempt
from Code §409A, the amount of such payment(s) or benefit(s) during any calendar
year shall not affect payment(s) or benefit(s) provided in any other calendar
year, and the right to any payment(s) or benefit(s) shall not be subject to
liquidation or exchange for another benefit.  Any reimbursements under this
Agreement shall be paid as soon as practicable but no later than 90 days after
Executive submits evidence of such expenses to the Company (which payment date
shall in no event be later than the last day of the calendar year following the
calendar year in which the expense was incurred).

9.11Construction.  This Agreement is intended to provide for severance payments
and benefits and short-term deferrals exempt from Internal Revenue Code §409A,
and shall be construed accordingly.  To the extent that this Agreement provides
for amounts not eligible for such exemptions, this Agreement is intended to
comply with Code §409A, and shall be construed accordingly.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

 

 

15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

ENOVA INTERNATIONAL, INC.

 

 

 

By:

 

 

Name:

 

 

 

 

Chairman of the Enova International, Inc. Management Development & Compensation
Committee

 

EXECUTIVE:

 

 

 

Name:

 

 

 

16